                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 1 of 18



                        1
                        2
                        3
                        4
                        5
                        6
                        7                         UNITED STATES DISTRICT COURT
                        8                               DISTRICT OF NEVADA
                        9
                             LINKSMART WIRELESS TECHNOLOGY,         Case No.: 2:18-cv-00862-MMD-NJK
                       10    LLC
                       11          Plaintiff,                       [PROPOSED] PROTECTIVE ORDER
RUSS, AUGUST & KABAT




                                                                    AND E-DISCOVERY ORDER
                       12          v.                                  AS AMENDED
                       13    CAESARS ENTERTAINMENT
                             CORPORATION                            Hon. Miranda M. Du
                       14
                                   Defendant.
                       15
                       16    LINKSMART WIRELESS TECHNOLOGY,         Case No.: 2:18-cv-00864-MMD-NJK
                             LLC
                       17
                                   Plaintiff,
                       18
                                   v.
                       19
                             GOLDEN NUGGET, INC. and LANDRY’S
                       20    INC.,

                       21          Defendants.

                       22
                             LINKSMART WIRELESS TECHNOLOGY,         Case No.: 2:18-cv-00865-MMD-NJK
                       23    LLC

                       24          Plaintiff,

                       25          v.

                       26    LAS VEGAS SANDS CORP.,

                       27          Defendant.

                       28


                                        [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 2 of 18


                             LINKSMART WIRELESS TECHNOLOGY,         Case No.: 2:18-cv-00867-MMD-NJK
                        1    LLC
                        2          Plaintiff,
                        3    v.
                        4    MGM RESORTS INTERNATIONAL,
                        5          Defendant.

                        6
                             LINKSMART WIRELESS TECHNOLOGY,         Case No.: 2:18-cv-00868-MMD-NJK
                        7    LLC
                        8          Plaintiff,

                        9          v.

                       10    WYNN RESORTS, LIMITED,

                       11          Defendant.
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                        [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 3 of 18



                        1    1.     PURPOSE AND LIMITS OF THIS ORDER
                        2           Discovery in this action is likely to involve confidential, proprietary, or private information
                        3    requiring special protection from public disclosure and from use for any purpose other than this
                        4    litigation. Thus, the Court enters this Protective Order. This Order does not confer blanket
                        5    protections on all disclosures or responses to discovery, and the protection it gives from public
                        6    disclosure and use extends only to the specific material entitled to confidential treatment under the
                        7    applicable legal principles. This Order does not automatically authorize the filing under seal of
                        8    material designated under this Order. Instead, the parties must comply with LR IA 10-5 if they
                        9    seek to file anything under seal. This Order does not govern the use at trial of material designated
                       10    under this Order.
                       11    2.     DESIGNATING PROTECTED MATERIAL
RUSS, AUGUST & KABAT




                       12           2.1 Over-Designation Prohibited. Any party or non-party who designates information or
                       13    items for protection under this Order as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
                       14    ATTORNEY EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” (a
                       15    “designator”) must only designate specific material that qualifies under the appropriate standards.
                       16    To the extent practicable, only those parts of documents, items, or oral or written communications
                       17    that require protection shall be designated. Designations with a higher confidentiality level when
                       18    a lower level would suffice are prohibited. Mass, indiscriminate, or routinized designations are
                       19    prohibited. Unjustified designations expose the designator to sanctions, including the Court’s
                       20    striking all confidentiality designations made by that designator. Designation under this Order is
                       21    allowed only if the designation is necessary to protect material that, if disclosed to persons not
                       22    authorized to view it, would cause competitive or other recognized harm. Material may not be
                       23    designated if it has been made public, or if designation is otherwise unnecessary to protect a
                       24    secrecy interest. If a designator learns that information or items that it designated for protection do
                       25    not qualify for protection at all or do not qualify for the level of protection initially asserted, that
                       26    designator must promptly notify all parties that it is withdrawing the mistaken designation.
                       27           2.2 Manner and Timing of Designations. Designation under this Order requires the
                       28    designator to affix the applicable legend (“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

                                                                                 
                                          [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 4 of 18



                        1    ATTORNEY EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page
                        2    that contains protected material. For testimony given in deposition or other proceeding, the
                        3    designator shall specify all protected testimony and the level of protection being asserted. It may
                        4    make that designation during the deposition or proceeding, or may invoke, on the record or by
                        5    written notice to all parties on or before the next business day, a right to have up to 21 days from
                        6    the deposition or proceeding to make its designation.
                        7                   2.2.1 A party or non-party that makes original documents or materials available for
                        8           inspection need not designate them for protection until after the inspecting party has
                        9           identified which material it would like copied and produced. During the inspection and
                       10           before the designation, all material shall be treated as HIGHLY CONFIDENTIAL –
                       11           ATTORNEY EYES ONLY. After the inspecting party has identified the documents it
RUSS, AUGUST & KABAT




                       12           wants copied and produced, the producing party must designate the documents, or portions
                       13           thereof, that qualify for protection under this Order.
                       14                   2.2.2 Parties shall give advance notice if they expect a deposition or other
                       15           proceeding to include designated material so that the other parties can ensure that only
                       16           authorized individuals are present at those proceedings when such material is disclosed or
                       17           used. The use of a document as an exhibit at a deposition shall not in any way affect its
                       18           designation. Transcripts containing designated material shall have a legend on the title page
                       19           noting the presence of designated material, and the title page shall be followed by a list of
                       20           all pages (including line numbers as appropriate) that have been designated, and the level
                       21           of protection being asserted. The designator shall inform the court reporter of these
                       22           requirements. Any transcript that is prepared before the expiration of the 21-day period for
                       23           designation shall be treated during that period as if it had been designated HIGHLY
                       24           CONFIDENTIAL – ATTORNEY EYES ONLY unless otherwise agreed. After the
                       25           expiration of the 21-day period, the transcript shall be treated only as actually designated.
                       26           2.3 Inadvertent Failures to Designate. An inadvertent failure to designate does not,
                       27    standing alone, waive protection under this Order. Upon timely assertion or correction of a
                       28
                                                                               
                                          [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 5 of 18



                        1    designation, all recipients must make reasonable efforts to ensure that the material is treated
                        2    according to this Order.
                        3    3.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                        4    All challenges to confidentiality designations shall proceed as follows:
                        5           3.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
                        6    confidentiality at any time prior to the discovery cutoff date. Unless a prompt challenge to a
                        7    Designating Party’s confidentiality designation is necessary to avoid foreseeable, substantial
                        8    unfairness, unnecessary economic burdens, or a significant disruption or delay of the litigation, a
                        9    Party does not waive its right to challenge a confidentiality designation by electing not to mount a
                       10    challenge promptly after the original designation is disclosed.
                       11           3.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process
RUSS, AUGUST & KABAT




                       12    by providing written notice of each designation it is challenging and describing the basis for each
                       13    challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
                       14    recite that the challenge to confidentiality is being made in accordance with this specific paragraph
                       15    of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
                       16    begin the process by conferring directly (in voice to voice dialogue; other forms of communication
                       17    are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
                       18    Party must explain the basis for its belief that the confidentiality designation was not proper and
                       19    must give the Designating Party an opportunity to review the designated material, to reconsider
                       20    the circumstances, and, if no change in designation is offered, to explain the basis for the chosen
                       21    designation. A Challenging Party may proceed to the next stage of the challenge process only if
                       22    (1) it has engaged in this meet and confer process first, or (2) establishes that the Designating Party
                       23    is unwilling to participate in the meet and confer process in a timely manner.
                       24           3.3 Judicial Intervention. If the Parties cannot resolve a challenge without court
                       25    intervention, the Designating Party shall file and serve a motion to retain confidentiality under
                       26    within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the
                       27    meet and confer process will not resolve their dispute, whichever is later. In addition, the
                       28    Challenging Party may file a motion challenging a confidentiality designation at any time after

                                                                                 
                                          [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 6 of 18



                        1    complying with the meet and confer requirements imposed in the preceding paragraph, including
                        2    a challenge to the designation of a deposition transcript or any portions thereof. Any motion
                        3    brought pursuant to this provision, whether by the Designating Party or Challenging Party, must
                        4    be accompanied by a competent declaration affirming that the movant has complied with the meet
                        5    and confer requirements imposed by the preceding paragraph.
                        6            The burden of persuasion in any such challenge proceeding shall be on the Designating
                                               designations or challenges,
                        7    Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
                                               or those made for
                        8    unnecessary expenses and burdens on other parties) may expose the pertinent
                                                                                                     Challenging Party to
                        9    sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
                       10    file a motion to retain confidentiality as described above, all parties shall continue to afford the
                       11    material in question the level of protection to which it is entitled under the Producing Party’s
RUSS, AUGUST & KABAT




                       12    designation until the court rules on the challenge.
                       13    4.     ACCESS TO DESIGNATED MATERIAL
                       14           4.1 Basic Principles. A receiving party may use designated material only for this litigation.
                       15    Designated material may be disclosed only to the categories of persons and under the conditions
                       16    described in this Order. Before disclosure of any designated material is made to any category of
                       17    persons for whom signature of the Agreement to Be Bound (Exhibit A) is required, such signed
                       18    copies of Exhibit A must be provided to the disclosing party.
                       19           4.2 Disclosure of CONFIDENTIAL Material Without Further Approval. Unless
                       20    otherwise ordered by the Court or permitted in writing by the designator, a receiving party may
                       21    disclose any material designated CONFIDENTIAL only to:
                       22                   4.2.1 The receiving party’s outside counsel of record in this action and employees
                       23           of outside counsel of record to whom disclosure is reasonably necessary;
                       24                   4.2.2 A maximum of three individuals (officers, directors, in-house counsel, and
                       25           employees) for each receiving party who either have responsibility for making decisions
                       26           dealing directly with the litigation of this litigation, or who are assisting outside counsel in
                       27           this litigation, and who have signed the Agreement to Be Bound (Exhibit A);
                       28
                                                                                   
                                          [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 7 of 18



                        1                  4.2.3 Experts retained by the receiving party’s outside counsel of record to whom
                        2           disclosure is reasonably necessary, and who have signed the Agreement to Be Bound
                        3           (Exhibit A);
                        4                  4.2.4 The Court and its personnel;
                        5                  4.2.5 Outside court reporters and their staff, professional jury or trial consultants,
                        6           and professional vendors to whom disclosure is reasonably necessary, and who have signed
                        7           the Agreement to Be Bound (Exhibit A);
                        8                  4.2.6 During their depositions, witnesses in the action to whom disclosure is
                        9           reasonably necessary and who have signed the Agreement to Be Bound (Exhibit A); and
                       10                  4.2.7 The author or recipient of a document containing the material, or a custodian
                       11           or other person who otherwise possessed or knew the information.
RUSS, AUGUST & KABAT




                       12           4.3 Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY and
                       13    HIGHLY CONFIDENTIAL – SOURCE CODE Material Without Further Approval. Unless
                       14    permitted in writing by the designator, a receiving party may disclose material designated
                       15    HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
                       16    SOURCE CODE without further approval only to:
                       17                  4.3.1 The receiving party’s outside counsel of record in this action and employees
                       18           of outside counsel of record to whom it is reasonably necessary to disclose the information;
                       19                  4.3.2 The Court and its personnel;
                       20                  4.3.3 Outside court reporters and their staff, professional jury or trial consultants,
                       21           and professional vendors to whom disclosure is reasonably necessary, and who have signed
                       22           the Agreement to Be Bound (Exhibit A); and
                       23                  4.3.4 The author or recipient of a document containing the material, or a custodian
                       24           or other person who otherwise possessed or knew the information.
                       25           4.4 Procedures for Approving or Objecting to Disclosure of HIGHLY
                       26    CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE
                       27    CODE Material to In-House Counsel or Experts. Unless agreed to in writing by the designator:
                       28
                                                                                
                                         [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 8 of 18



                        1                 4.4.1 A party seeking to disclose to in-house counsel any material designated
                        2          HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must first make a written
                        3          request to the designator providing the full name of the in-house counsel, the city and state
                        4          of such counsel’s residence, and such counsel’s current and reasonably foreseeable future
                        5          primary job duties and responsibilities in sufficient detail to determine present or potential
                        6          involvement in any competitive decision-making. In-house counsel are not authorized to
                        7          receive material designated HIGHLY CONFIDENTIAL – SOURCE CODE.
                        8                 4.4.2 A party seeking to disclose to an expert retained by outside counsel of record
                        9          any information or item that has been designated HIGHLY CONFIDENTIAL –
                       10          ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE must first
                       11          make a written request to the designator that (1) identifies the general categories of
RUSS, AUGUST & KABAT




                       12          HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL
                       13          – SOURCE CODE information that the receiving party seeks permission to disclose to the
                       14          expert, (2) sets forth the full name of the expert and the city and state of his or her primary
                       15          residence, (3) attaches a copy of the expert’s current resume, (4) identifies the expert’s
                       16          current employer(s), (5) identifies each person or entity from whom the expert has received
                       17          compensation or funding for work in his or her areas of expertise (including in connection
                       18          with litigation) in the past five years, and (6) identifies (by name and number of the case,
                       19          filing date, and location of court) any litigation where the expert has offered expert
                       20          testimony, including by declaration, report, or testimony at deposition or trial, in the past
                       21          five years. If the expert believes any of this information at (4) - (6) is subject to a
                       22          confidentiality obligation to a third party, then the expert should provide whatever
                       23          information the expert believes can be disclosed without violating any confidentiality
                       24          agreements, and the party seeking to disclose the information to the expert shall be
                       25          available to meet and confer with the designator regarding any such confidentiality
                       26          obligations.
                       27                 4.4.3 A party that makes a request and provides the information specified in
                       28          paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the identified in-house

                                                                               
                                        [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 9 of 18



                        1           counsel or expert unless, within seven days of delivering the request, the party receives a
                        2           written objection from the designator providing detailed grounds for the objection.
                        3                     4.4.4 A Party that receives a timely written objection must meet and confer with
                        4           the Designating Party (through direct voice to voice dialogue) to try to resolve the matter
                        5           by agreement within seven days of the written objection. If no agreement is reached, the
                        6           Party seeking to make the disclosure to the Expert may file a motion seeking permission
                        7           from the court to do so. Any such motion must describe the circumstances with specificity,
                        8           set forth in detail the reasons why disclosure to the Expert is reasonably necessary, assess
                        9           the risk of harm that the disclosure would entail, and suggest any additional means that
                       10           could be used to reduce that risk. In addition, any such motion must be accompanied by a
                       11           competent declaration describing the parties’ efforts to resolve the matter by agreement
RUSS, AUGUST & KABAT




                       12           (i.e., the extent and the content of the meet and confer discussions) and setting forth the
                       13           reasons advanced by the Designating Party for its refusal to approve the disclosure. In any
                       14           such proceeding, the Party opposing disclosure to the Expert shall bear the burden of
                       15           proving that the risk of harm that the disclosure would entail (under the safeguards
                       16           proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its
                       17           Expert.
                       18    5.     SOURCE CODE
                       19           5.1 Designation of Source Code. If production of source code is necessary, a party may
                       20    designate it as HIGHLY CONFIDENTIAL – SOURCE CODE if it is, or includes, confidential,
                       21    proprietary, or trade secret source code.
                       22           5.2 Location and Supervision of Inspection. Any HIGHLY CONFIDENTIAL –
                       23    SOURCE CODE produced in discovery shall be made available for inspection, in a format
                       24    allowing it to be reasonably reviewed and searched, during normal business hours, which for
                       25    purposes of this paragraph shall be 9:00 a.m. through 5:00 p.m. local time, or at other mutually
                       26    agreeable times, at an office of the designating party’s counsel or another mutually agreeable
                       27    location. The source code shall be made available for inspection on a secured computer in a secured
                       28    room, and the inspecting party shall not copy, remove, or otherwise transfer any portion of the

                                                                               
                                          [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 10 of 18



                        1    source code onto any recordable media or recordable device. The designator may visually monitor
                        2    the activities of the inspecting party’s representatives during any source code review, but only to
                        3    ensure that there is no unauthorized recording, copying, or transmission of the source code.
                        4           5.3 Paper Copies of Source Code Excerpts. The inspecting party shall be permitted to
                        5    request up to a total of two hundred fifty (250) pages of printouts of source code, all of which shall
                        6    be designated and clearly labeled “HIGHLY CONFIDENTIAL – SOURCE CODE,” and the
                        7    inspecting party shall maintain a log of all such files that are printed or photocopied. Any printed
                        8    portion that consists of more than forty (40) pages of continuous block of the source code shall be
                        9    presumed to be excessive, and the burden shall be on the inspecting party to demonstrate the need
                       10    for such a printed copy. If, at any time, the inspecting party believes that it requires more than a
                       11    total of two hundred fifty (250) pages of printed source code or additional copies, then the
RUSS, AUGUST & KABAT




                       12    inspecting party may request for additional pages or copies, and the producing party and the
                       13    inspecting party will meet and confer in good faith to resolve the issue, and, if not resolved, then
                       14    bring the issue to the Court for resolution.
                       15           5.4 Access Record. The inspecting party shall maintain a record of any individual who has
                       16    inspected any portion of the source code in electronic or paper form, and shall maintain all paper
                       17    copies of any printed portions of the source code in a secured, locked area. The inspecting party
                       18    shall not convert any of the information contained in the paper copies into any electronic format
                       19    other than for the preparation of a pleading, exhibit, expert report, discovery document, deposition
                       20    transcript, or other Court document. Any paper copies used during a deposition shall be retrieved
                       21    at the end of each day and must not be left with a court reporter or any other unauthorized
                       22    individual.
                       23    6.     PROSECUTION BAR
                       24           Absent written consent from the designator, any attorney, whether in-house or outside
                       25    counsel, who receives access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or
                       26    HIGHLY CONFIDENTIAL – SOURCE CODE information shall not be involved in the
                       27    prosecution of patents or patent applications concerning the field of the invention of the patents-
                       28    in-suit for the receiving party or its acquirer, successor, predecessor, or other affiliate during the

                                                                                
                                           [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 11 of 18



                        1    pendency of this action and for one year after its conclusion, including any appeals. “Prosecution”
                        2    means drafting, amending, advising on the content of, or otherwise affecting the scope or content
                        3    of patent claims or specifications. These prohibitions shall not preclude counsel from participating
                        4    in reexamination or inter partes review proceedings to challenge or defend the validity of any
                        5    patent, but counsel may not participate in the drafting of amended claims in any such proceedings.
                        6    7.      ELECTRONICALLY STORED INFORMATION
                        7            7.1 Absent a showing of good cause, general ESI production requests under Federal Rules
                        8    of Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of this
                        9    Court, shall not include metadata. But fields showing the date and time that the document was sent
                       10    and received, as well as the complete distribution list, shall be included in the production if such
                       11    fields exist.
RUSS, AUGUST & KABAT




                       12            7.2 Absent agreement of the parties or further Court order, the following parameters apply
                       13    to ESI production:
                       14                     7.2.1 General Document Image Format. Each electronic document shall be
                       15            produced in single-page Tagged Image File Format (“TIFF”). TIFF files shall be single
                       16            page and shall be named with a unique production number followed by the appropriate file
                       17            extension. Load files stating the location and unitization of the TIFF files shall be provided.
                       18            If a document is more than one page, the unitization of the document and any attachments
                       19            and/or affixed notes shall be maintained as they existed in the original document.
                       20                     7.2.2 Text-Searchable Documents. Documents shall be produced in text-
                       21            searchable format at no cost to the receiving party.
                       22                     7.2.3 Footer. Each document image shall contain a footer with a sequentially
                       23            ascending production number.
                       24                     7.2.4 Native Files. A party may make a reasonable request to receive the document
                       25            in its native format, and upon receiving such a request, the producing party shall produce
                       26            the document in its native format.
                       27                     7.2.5 No Backup Restoration Required. Absent a showing of good cause, no
                       28            party need restore any form of media upon which backup data is maintained in a party’s

                                                                                
                                             [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 12 of 18



                        1           normal or allowed processes, including but not limited to backup tapes, disks, SAN, and
                        2           other forms of media.
                        3                   7.2.6 Voicemail and Mobile Devices.           Absent a showing of good cause,
                        4           voicemails, PDAs, and mobile phones are deemed not reasonably accessible and need not
                        5           be collected and preserved.
                        6           7.3 General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or
                        7    compliance with a mandatory disclosure order, shall not include email or other forms of electronic
                        8    correspondence (collectively “email”). To obtain email, parties must propound specific email
                        9    production requests.
                       10                   7.3.1 Email production requests shall be phased to occur timely after the parties
                       11           have exchanged initial disclosures and a specific listing of the eight most likely email
RUSS, AUGUST & KABAT




                       12           custodians, including a short description of why each custodian is believed to be significant
                       13           under the pleaded claims and defenses and the exchanged infringement and invalidity
                       14           contentions. The exchange of this information shall occur at the time the parties exchange
                       15           claim terms they contend require construction. Each requesting party may also propound
                       16           up to five written discovery requests and take one deposition per producing party to identify
                       17           the proper custodians, proper search terms, and proper time frame for email production
                       18           requests. The Court may allow additional discovery upon a showing of good cause.
                       19                   7.3.2 Email production requests shall identify the custodian, search terms, and time
                       20           frame. The parties shall cooperate to identify the proper custodians, proper search terms,
                       21           and proper time frame. Each requesting party shall limit its email production requests to a
                       22           total of five custodians per producing party for all such requests. The Court will consider
                       23           contested requests for additional or fewer custodians per producing party, upon showing a
                       24           distinct need based on the size, complexity, and issues of the specific case.
                       25                   7.3.3 Each requesting party shall limit its email production requests to a total of
                       26           eight search terms per custodian per party. The Court will consider contested requests for
                       27           additional or fewer search terms per custodian upon showing a distinct need based on the
                       28           size, complexity, and issues of the specific case. The search terms shall be narrowly tailored

                                                                               1
                                         [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 13 of 18



                        1           to particular issues. Indiscriminate terms, such as the producing company’s name or its
                        2           product name, are inappropriate unless combined with narrowing search criteria that
                        3           sufficiently reduce the risk of overproduction. A conjunctive combination of multiple
                        4           words or phrases (for example, “computer” and “system”) narrows the search and shall
                        5           count as a single search term. A disjunctive combination of multiple words or phrases (for
                        6           example, “computer” or “system”) broadens the search, and thus each word or phrase shall
                        7           count as a separate search term unless they are variants of the same word. Use of narrowing
                        8           search criteria (for example, “and,” “but not,” “w/x”) is encouraged to limit the production
                        9           and will be considered when determining whether to shift costs for disproportionate
                       10           discovery.
                       11           7.4 Under Federal Rule of Evidence 502(d), the inadvertent production of privileged or
RUSS, AUGUST & KABAT




                       12    work product protected ESI is not a waiver in this case or in any other federal or state proceeding.
                       13           7.5 The mere production of ESI in litigation as part of a mass production shall not itself
                       14    constitute a waiver for any purpose.
                       15           7.6 Except as expressly stated, nothing in this order affects the parties’ discovery
                       16    obligations under Federal or Local Rules.
                       17    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                       18           OTHER LITIGATION
                       19           8.1 Subpoenas and Court Orders. This Order in no way excuses non-compliance with a
                       20    lawful subpoena or court order. The purpose of the duties described in this section is to alert the
                       21    interested parties to the existence of this Order and to give the designator an opportunity to protect
                       22    its confidentiality interests in the court where the subpoena or order issued.
                       23           8.2 Notification Requirement. If a party is served with a subpoena or a court order issued
                       24    in other litigation that compels disclosure of any information or items designated in this action as
                       25    CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, or HIGHLY
                       26    CONFIDENTIAL – SOURCE CODE, that party must:
                       27                   8.2.1 Promptly notify the designator in writing. Such notification shall include a
                       28           copy of the subpoena or court order;

                                                                                1
                                          [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 14 of 18



                        1                   8.2.2 Promptly notify in writing the party who caused the subpoena or order to issue
                        2            in the other litigation that some or all of the material covered by the subpoena or order is
                        3            subject to this Order. Such notification shall include a copy of this Order; and
                        4                   8.2.3 Cooperate with all reasonable procedures sought by the designator whose
                        5            material may be affected.
                        6            8.3 Wait For Resolution of Protective Order. If the designator timely seeks a protective
                        7    order, the party served with the subpoena or court order shall not produce any information
                        8    designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEY EYES
                        9    ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE before a determination by the court
                       10    where the subpoena or order issued, unless the party has obtained the designator’s permission. The
                       11    designator shall bear the burden and expense of seeking protection of its confidential material in
RUSS, AUGUST & KABAT




                       12    that court.
                       13    9.      UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
                       14            If a receiving party learns that, by inadvertence or otherwise, it has disclosed designated
                       15    material to any person or in any circumstance not authorized under this Order, it must immediately
                       16    (1) notify in writing the designator of the unauthorized disclosures, (2) use its best efforts to
                       17    retrieve all unauthorized copies of the designated material, (3) inform the person or persons to
                       18    whom unauthorized disclosures were made of all the terms of this Order, and (4) use reasonable
                       19    efforts to have such person or persons execute the Agreement to Be Bound (Exhibit A).
                       20    10.     INADVERTENT           PRODUCTION           OF     PRIVILEGED         OR     OTHERWISE
                       21            PROTECTED MATERIAL
                       22            When a producing party gives notice that certain inadvertently produced material is subject
                       23    to a claim of privilege or other protection, the obligations of the receiving parties are those set
                       24    forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                       25    whatever procedure may be established in an e-discovery order that provides for production
                       26    without prior privilege review pursuant to Federal Rule of Evidence 502(d) and (e).
                       27
                       28
                                                                               1
                                           [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                              Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 15 of 18



                          1    11.    FILING UNDER SEAL
                          2           Without written permission from the designator or a Court order, a party may not file in
                          3    the public record in this action any designated material. A party seeking to file under seal any
                          4    designated material must comply with LR IA 10-5. Filings may be made under seal only pursuant
                          5    to a court order authorizing the sealing of the specific material at issue. The fact that a document
                          6
              has been designated under this Order is insufficient to justify filing under seal. Instead, parties
See order issued
         7 herewith
concurrently  must explain the basis for confidentiality of each document sought to be filed under seal. Because
                          8    a party other than the designator will often be seeking to file designated material, cooperation
                          9    between the parties in preparing, and in reducing the number and extent of, requests for under seal
                         10    filing is essential. If a receiving party’s request to file designated material under seal pursuant to
                         11    LR IA 10-5 is denied by the Court, then the receiving party may file the material in the public
  RUSS, AUGUST & KABAT




                         12    record unless (1) the designator seeks reconsideration within four days of the denial, or (2) as
                         13    otherwise instructed by the Court.
                         14    12.    FINAL DISPOSITION
                         15           Within 60 days after the final disposition of this action, each party shall return all
                         16    designated material to the designator or destroy such material, including all copies, abstracts,
                         17    compilations, summaries, and any other format reproducing or capturing any designated material.
                         18    The receiving party must submit a written certification to the designator by the 60-day deadline
                         19    that (1) identifies (by category, where appropriate) all the designated material that was returned or
                         20    destroyed, and (2) affirms that the receiving party has not retained any copies, abstracts,
                         21    compilations, summaries, or any other format reproducing or capturing any of the designated
                         22    material. This provision shall not prevent counsel from retaining an archival copy of all pleadings,
                         23    ///
                         24    ///
                         25    ///
                         26    ///
                         27    ///
                         28    ///

                                                                                  1
                                            [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 16 of 18



                        1    Motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                        2    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
                        3    product, even if such materials contain designated material. Any such archival copies remain
                        4    subject to this Order.
                        5
                        6           IT IS SO ORDERED.
                        7
                             ____________________________________
                        8    UNITED STATES MAGISTRATE JUDGE
                        9
                       10            October 2, 2018
                             DATED: ____________________.
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                               1
                                          [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
                            Case 2:18-cv-00862-MMD-NJK Document 44 Filed 09/27/18 Page 17 of 18



                        1                                        EXHIBIT A

                        2                             AGREEMENT TO BE BOUND

                        3          I,   ____________________________________________               declare    under

                        4    penalty of perjury that I have read in its entirety and understand the Protective Order

                        5    that was issued by the United States District Court for the District of Nevada in the

                        6    consolidated case of Linksmart Wireless Technology, LLC v. Caesars Entertainment

                        7    Corporation, Case No.: 2:18-cv-00862-MMD-NJK. I agree to comply with and to

                        8    be bound by all the terms of this Protective Order, and I understand and acknowledge

                        9    that failure to so comply could expose me to sanctions and punishment for contempt.

                       10    I solemnly promise that I will not disclose in any manner any information or item

                       11    that is subject to this Protective Order to any person or entity except in strict
RUSS, AUGUST & KABAT




                       12    compliance with this Order.

                       13          I further agree to submit to the jurisdiction of the United States District Court

                       14    for the District of Nevada for the purpose of enforcing this Order, even if such

                       15    enforcement proceedings occur after termination of this action.

                       16          I hereby appoint ________________________________________ as my

                       17    agent for service of process in connection with this action or any proceedings related

                       18    to enforcement of this Order.

                       19    Date: ___________________________
                       20    City and State where sworn and signed: _________________________________
                       21    Printed name: ____________________
                       22    Signature: _______________________
                       23
                       24
                       25
                       26
                       27
                       28


                                        [PROPOSED] PROTECTIVE ORDER AND E-DISCOVERY ORDER
